Title: William Dabney: Certificate of permission to use invention, 3 Dec. 1824, 3 December 1824
From: Dabney, William
To: 



Richmond Virginia
December 3. 1824.
The Honble. Thomas Jefferson of Albemarle in this State, is hereby authorized to use one right, for himself or his heirs, of my New Patent Pump for raising water or other liquids by Weight, for 14 years from the 20th Nov. 1824 free of any charge for the Patent fee. Given from under my hand and seal of the above Date.William Dabney. {LS}